Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/21/22 Claims 1-5, 7, 10, 11, 14, 16-20, 22-26 are pending in this application. Claims 16-20 have been withdrawn from examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected claims 16-20 have been canceled by way of this amendment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A structure comprising:
a semiconductor substrate including a first trench;
a shallow trench isolation region comprising a dielectric material in the first trench in the semiconductor substrate, the shallow trench isolation region including a second trench fully surrounded by the dielectric material; 
a polycrystalline semiconductor region in the second trench of the shallow trench isolation region, the polycrystalline semiconductor region fully separated from the semiconductor substrate by the dielectric material of the shallow trench isolation region; and a field-effect transistor including a gate over the polycrystalline semiconductor region and a source/drain region in the polycrystalline semiconductor region, as recited in amended claim 1. Claims 2-5, 7, 10, 11, 14, and 22-26 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Shank (US 10192779 B1) discloses a structure comprising: a plurality of trench isolation regions surrounding an active device region composed of a single-crystal semiconductor material; and a first non-single-crystal layer having a first section arranged beneath the trench isolation regions and a second section arranged beneath the active device region, wherein the first section of the first non-single-crystal layer has a first width in a vertical direction, and the second section of the first non-single-crystal layer has a second width in the vertical direction that is less than the first width of the first section of the first non-single-crystal layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813